Citation Nr: 1505240	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-30 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Whether the character of the appellant's discharge is a bar to his receipt of Department of Veterans Affairs (VA) benefits, other than health care under Chapter 17, Title 38, United States Code.



WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from June 1978 to January 1981.  He was discharged under other than honorable conditions.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which determined that the appellant's discharge was a bar to his receipt of VA benefits other than health care under Chapter 17, Title 38, United States Code.

In February 2013, the appellant testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as the additional records in his Virtual VA file.  Except for a transcript of the February 2013 Board hearing, the additional records have been reviewed by the RO.


FINDINGS OF FACT

1.  In January 1981, the appellant was discharged under other than honorable conditions.

2.  The appellant's actions resulting in his discharge under other than honorable conditions constituted willful and persistent misconduct.

3.  The appellant was not insane at the time he committed the offenses that led to his discharge.



CONCLUSION OF LAW

The character of the appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code.  38 U.S.C.A. §§ 101(2), 5303(b) (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.

In a December 2010 letter issued prior to the initial decision on the claim, the RO advised the appellant that, given the character of his discharge, a determination regarding his veteran status was necessary prior to adjudicating the merits of his claim for VA compensation and pension.  The appellant was advised of the applicable legal criteria as well as the information and evidence necessary to support his claim.  Given the nature of the question at issue in this case, the Board finds that VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); see also Dennis v. Nicholson, 21 Vet. App. 18 (2007) (discussing VA's notification duties in a character of discharge determination).

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issue on appeal and asked questions about the incidents in service which led to the appellant's discharge.  The hearing focused on the relevant factors necessary to determine veteran status, and the appellant, through his testimony, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The appellant's service personnel and treatment records are on file, and the RO has confirmed the nature of the appellant's discharge with the service department, including the Board for Correction of Naval Records.  There is no indication of outstanding relevant records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2014).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  


Applicable Law

A person seeking VA benefits must first establish that the former service member upon whose service such benefits are predicated has attained the status of veteran.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991); Holmes v. Brown, 10 Vet. App. 38, 40 (1997).

A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).

A discharge or release because of certain offenses is considered to have been issued under "dishonorable" conditions, unless it is found that the person was insane at the time of committing the offense causing such a discharge.  Such offenses include:  (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, including, generally, conviction of a felony; (4) willful and persistent misconduct, including a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct; but not a discharge because of a minor offense if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d) (2014); Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (noting that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance," such as periods of AWOL, do not constitute minor offenses); Winter v. Principi, 4 Vet. App 29 (1993) (holding that one AWOL offense where the appellant was AWOL 32 days out of his 176-day service time constituted a bar to the payment of VA benefits on the basis of willful and persistent misconduct).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2014).

Insanity must be shown to exist, due to disease, only at the time of the commission of the offense leading to discharge, not that insanity caused the misconduct.  Beck v. West, 13 Vet. App. 535, 539 (2000).  In other words, there need not be a causal connection between the insanity due to disease and the misconduct.  See Struck v. Brown, 9 Vet. App. 145, 154 (1996), citing Helige v. Principi, 4 Vet. App. 32, 34 (1993) and abrogated on other grounds by Gardner v. Shinseki, 22 Vet. App. 415 (2009); see also VA O.G.C. Prec. 20-97 (May 22, 1997) (clarifying VA's definition of insanity).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n) (2014).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Analysis

After carefully reviewing the record, the Board finds that the character of the appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code.  

The appellant's service personnel records delineate repeated offenses and punishments during the course of his service, including four nonjudicial punishments and a conviction by summary court martial.  

In April 1979, the appellant received a nonjudicial punishment for violating Article 134 of the Uniform Code of Military Justice (UCMJ) by wrongfully possessing marijuana.  In September 1979, he was convicted by summary court martial for violating Articles 117 and 128 of the UCMJ by wrongfully using provoking words and for assault.  In February 1980, the appellant was convicted of violating Article 86 for unauthorized absence.  

In September 1980, the appellant was counselled that any future involvement of a discreditable nature with military authorities may lead to discharge under other than honorable conditions due to misconduct.  

Thereafter, in November 1980, the appellant again received nonjudicial punishments for violating Articles 91, 86, and Article 134 of the UCMJ by disobeying a lawful order, failing to go to his appointed place of duty, and unlawfully carrying a concealed weapon.  

In December 1980, the appellant was notified that he had been recommended for a less than honorable discharge due to misconduct by reason of his frequent involvement of a discreditable nature with military authorities.  In January 1981, the appellant was discharged under other than honorable conditions by reason of misconduct.  

After considering the record in its entirety, the Board finds that the appellant's actions leading to his discharge constituted willful and persistent misconduct within the meaning of 38 C.F.R. § 3.12(d)(4).  As set forth above, the appellant was convicted by summary court martial and received multiple nonjudicial punishments for misconduct.  After he was counselled concerning his frequent involvement in matters of a discreditable nature with the military authorities, he again violated Articles 91, 86, and Article 134 of the UCMJ by disobeying a lawful order, failing to go to his appointed place of duty, and unlawfully carrying a concealed weapon.  

Given these facts, the Board finds that the incidents leading up to the appellant's discharge were sufficiently numerous, willful and persistent in nature as to reflect an ongoing pattern of misconduct.  His offenses, including disobeying lawful orders, assault, and being absent his appointed place of duty, interfered with his military duties and were not minor in nature.  See e.g., Stringham, 8 Vet. App. at 448 (noting that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance," such as periods of AWOL, do not constitute minor offenses).  In summary, the Board finds that the appellant's actions in service reflected an ongoing pattern of conduct which was not consistent with the honest, faithful, and meritorious service for which VA benefits are granted.  

In reaching its decision, the Board has considered the appellant's contentions that he suffered from depression, PTSD, and/or schizophrenia in service.  The appellant's service treatment records, however, are entirely negative for complaints or findings of a psychiatric disorder.  Indeed, psychiatric evaluations conducted at the time of the appellant's enlistment and discharge were both normal.  The Board also notes that, at no time during service, did the appellant offer such a defense to his multiple charges, and there is otherwise no indication in the service treatment or personnel records of the existence of any insanity at the time of the commission of the offenses leading to his discharge.  The Board finds no indication that the appellant was incapable of determining right from wrong in service.  The Board therefore concludes that there is no basis upon which to conclude that the appellant was insane at the time of committing the offenses resulting in his discharge.  See 38 C.F.R. § 3.12(b).  

The Board has also considered the appellant's contentions to the effect that his discharge under other than honorable conditions was incorrect because some of the charges against him in service were inflated and/or dismissed.  The appellant's service personnel records, however, clearly document willful and persistent misconduct, resulting in a discharge under other than honorable conditions.  The record further shows that the appellant elected not to appeal any of his convictions, and he waived his right to participate in an Administrative Discharge Board after being notified that he had been recommended for a discharge under other than honorable conditions by reason of misconduct.  Finally, the Board notes that, in July 2011, a three member panel of the Board for Correction of Naval Records (BCNR) considered the appellant's military record, weighing all potentially mitigating factors, and unanimously concluded that an upgrade in the character of his discharge was not warranted due to an overall record of misconduct.  

Under the circumstances of this case, the Board concludes that the the preponderance of the evidence is against the claim and the character of the appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code.  38 U.S.C.A. §§ 101(2), 5303(b) (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2014).



ORDER

The character of the appellant's discharge is a bar to his receipt of Department of Veterans Affairs (VA) benefits, other than health care under Chapter 17, Title 38, United States Code.  The appeal is denied.  




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


